Citation Nr: 1231884	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-45 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for pneumonia with resulting chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied the benefit sought on appeal. 

In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In October 2010, additional evidence was received at the Board in support of the Veteran's claim of entitlement to service connection for pneumonia with resulting COPD.  This evidence was accompanied by a waiver of review by the RO in the first instance.  See 38 C.F.R. 20.1304(c).  This evidence has been incorporated into the claims file and considered by the Board for purposes of this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The current pneumonia and COPD were not diagnosed until many years after service and are not causally related to service, nor are they the result of any incident or incidents of the Veteran's period of active military service.






CONCLUSION OF LAW

The criteria for service connection for pneumonia with resulting COPD have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in July 2008, before the original adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The July 2008 VCAA notice letter also provided notice of the type of evidence necessary to establish a disability rating or effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that the Veteran has been afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for service connection, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2001 to 2008 were obtained and associated with the claims file.  Private treatment records from William Roberts, M.D. were associated with the claims file.  A VA examination was conducted in September 2009 in order to obtain medical evidence as to the nature and etiology of the claimed disability.  The 2009 examiner reviewed the claims file, the Veteran's subjective history, clinical findings of record, and rendered an opinion.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.    The Veteran testified during his August 2010 hearing that he is receiving disability benefits from the Social Security Administration (SSA) but that the benefits are based on a back disability, not a respiratory disability.  VA was therefore not required to request any records from SSA, as there was no indication that SSA possessed any records relevant to the current claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  There is no identified relevant evidence that has not been accounted for. 

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253  (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303  (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.   Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465  (1994) [distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")] 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Analysis

The Veteran specifically alleges that his current COPD is a result of the pneumonia he experienced during active duty.  

The evidence confirms that the Veteran currently has a diagnosis of  COPD and has suffered recent bouts of pneumonia.  According to VA and private treatment records, a diagnosis of COPD has been reported since as early as September 2001.  Private and VA treatment records also indicate that the Veteran was hospitalized with pneumonia in May 2007 and February 2008.

Service treatment records reveal diagnoses and treatment of pneumonia in service.  Specifically, September 1960 and May 1962 service treatment records reflect that the Veteran was diagnosed with pneumonia.  According to the June 1962 separation examination, evaluation of the lungs and chest was normal and a chest x-ray was  noted to be normal.  Thus, the separation examination is negative for any diagnoses of pneumonia or chronic obstructive pulmonary disease.

For the Veteran to be successful in his claim, the evidence must show that it is at least as likely as not that the current COPD or pneumonia are related to a disease or injury that occurred in service.  If the preponderance of the evidence shows otherwise, the Veteran's claim must be denied.  

In this case, while the Veteran believes that his current COPD and pneumonia are related to the pneumonia he had in service, he has not presented any corroborating evidence to support that assertion.  There is no medical nexus evidence which establishes that the Veteran's current pneumonia and COPD are medically related to  his period of service.  In the September 2009 VA examination report, the examiner noted the Veteran's in-service and more recent history of pneumonia and reported that his COPD is related to his long history of smoking, and not attributed to his pneumonia.  He further noted the in-service pneumonia resolved itself as the exit chest x-ray was normal, without any residual from the pneumonia.  The VA examiner also commented that the Veteran's 1996 examinations were negative for any pulmonary related complaints, however, this appears to be a typo.  The record does contain a March 1992 VA examination which is negative for any pulmonary related complains and indicates that the respiratory system is normal.  The 2009 VA examiner opined that the Veteran's pneumonia in recent years is more likely related to his severe chronic obstructive pulmonary disease and pathophysiology of the COPD is from long term smoking.    

The Board has not overlooked the Veteran's lay statements.  It is recognized that medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran has now contended that once he got out of service , he would get sick and have pneumonia every year, and the Board must consider continuity of symptomatology.  38 C.F.R. § 3.303(b).  

As previously noted, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when there is (1) evidence that a condition was "noted" during service; (2) evidence showing postservice continuity of symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-98; 38 C.F.R. § 3.303(b).  

Significantly, the provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes. Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran thus is competent to describe the symptoms which he experienced during active service and since.  The record also contains two statements received in January 1998 and October 2010 from acquaintances indicating that the Veteran had pneumonia in service and has suffered additional respiratory problems since service.  It has not been shown, however, that they have the expertise required to make diagnoses any of pneumonia.  Nor are they competent to offer an opinion regarding any causal relationship between his current disability and active service.  While the lay statements have been considered carefully, the contentions regarding a causal relationship are outweighed by the medical evidence of record.  

Furthermore, the Board does not find the Veteran's statements regarding continuity credible based on the entire evidence of record.  Of note, the Veteran did not file his claim for pneumonia with resulting COPD until 2008, over 40 years after service.  This weighs against the current report that there has been a continuity of symptoms since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

When the Veteran filed his initial claim in January 1992, he only listed elbow, shoulder, and ankle disabilities with no mention of any pulmonary disabilities.  This weighs against his current claim of continuity of symptomatology since he had every opportunity to make a claim at that time but failed to do so.  

In sum, the evidence shows that the Veteran developed COPD many years after service separation which, in turn, led to his recent episodes of pneumonia.  However, there is no competent medical evidence of record to indicate that the current COPD or pneumonia are related to service.  In this case, the service treatment records, lapse in time, and other evidence of record, factor against the Veteran's claim.  In fact, the Veteran has not submitted or identified any medical opinion or other medical evidence supporting an etiological relationship to service that supports his claim.  

With consideration of the evidence of record, the length of time following service prior to the recent diagnoses of pneumonia and COPD, and the absence of any medical opinion suggesting a causal link between the Veteran's pneumonia and COPD and his service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for pneumonia with resulting COPD is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


